Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-18 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 and 02/19/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 02/19/2021 are accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following claims are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The limitation recites in claim 4, “wherein the first device is a session management network 25element, and the obtaining, by a first device, indication information comprises: receiving, by the first device, the indication information from a terminal….;” (similar limitations in claims 9 and 14) renders the claim vague and indefinite. The first device is defined as terminal (see claim 2) and session management network 25element and how the first device (i.e. terminal) receives the indication information from a terminal as claimed.

Dependent claims 5, 10, and 15 inherit the deficiencies of the above claims 4, 9, and 14 and therefore are rejected under 35 U.S.C. 112(b) by virtue of their dependency.

	
Claim Rejections - 35 USC § 101
1.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 18 recite “A computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by a communications apparatus, to cause the communications apparatus to perform the method of claim 1…”, 
In specification of the instant application, the medium does not have a specific definition and does not limit the claimed medium from being a transitory medium such as signal.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 6-7, 11-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US Publication No. 2009/0217353, hereinafter “Zheng”).

Regarding claim 1, Zheng teaches, a security protection method, comprising: obtaining, by a first device, indication information, wherein the indication information indicates a security protection policy determined by an access network device (Zheng, (para. [0007-0009] and figures 1 and 9), the access device (i.e. access network device) notifies the terminal (i.e. first device) of the identity authentication success, where the access device allows (i.e. policy) the terminal to access only the quarantined area); determining, by the first device, whether the security protection policy determined by the access network device is consistent with a user plane security policy (Zheng, (para. [0007-0010] and figures 1 and 9), after receiving the identity authentication success notification, the terminal sends a security checking request to the security policy server); and upon determination that the security protection policy determined by the access network device is inconsistent with the user plane security policy (Zheng, (para. [0013] and figures 1 and 9), in step 109, the security policy server checks the security checking result of the terminal to see whether the terminal satisfies the security requirements. If yes, it delivers the identification of a security ACL to the access device, and sends a security checking success notification to the terminal; otherwise, it sends a security checking failure notification to the terminal), performing, by the first device, processing according to a preset policy (Zheng, (para. [0129] and figures 1 and 9), after the access device applies the quarantine ACL, the terminal can access only the quarantined area to, for example, upgrade its software).  

Regarding claim 2, Zheng further teaches, method according to claim 1, wherein the first device is a terminal (Zheng, (figure 3), terminal), and the performing, by the first device, processing according to a preset policy comprises: reporting, by the first device, a determined result to a core network element, the determined result indicating that the security protection policy determined by the access network device is inconsistent with the user plane security policy; [or requesting, by the first device, a session management network element to re-deliver the user plane security policy to the access network device] (Zheng, (para. [0129]), after the access device applies the quarantine ACL, the terminal can access only the quarantined area to, for example, upgrade its software. After the terminal system is repaired properly, the terminal sends a security checking request to the security policy server again).  

Regarding claim 6, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Claim limitation “obtaining unit” and “determining unit” have been interpreted under 35 U.S.C. 112(f).  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f). 
Since this claim limitation invokes 35 U.S.C. 112(f), claim 6 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If Applicants wish to provide further explanation or dispute the Office' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicants do not wish to have the claim limitation treated under 35 U.S.C. 112(f), Applicants may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claim 7, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 3-5, 8-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Publication No. 2009/0217353, hereinafter “Zheng” in view of Baek et al. (US Pub No. 2018/0317157, hereinafter “Baek”).

Regarding claim 3, Zheng does disclose, the method according to claim 2. 
Zheng does not explicitly disclose but the analogous art Baek discloses, receiving, by the terminal, the user plane security policy sent by the session management network element by using a mobility management network element (Baek, (para. [0049]), a terminal (UE) 110 sends a registration request message to an access and mobility management function (AMF) 130 of a 5G core network (CN); (para. [0144]), the AMF serves to route a terminal session related message to a session management function (SMF). The AMF is connected to the SMF, and the SMF is connected to a user plane function (UPF) and establishes a tunnel for transmitting data between a base station and the UPF through allocation of a user plane resource to be provided to the terminal).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zheng by including session management and mobility management taught by Baek for the advantage of signaling between the AS and the core network can be reduced, and time required for providing the corresponding service to the terminal can be shortened (Baek, (para. [0219])).

Regarding claim 4, the combination of Zheng-Baek does disclose, the method according to claim 1, wherein the first device is a session management network element, and the obtaining, by a first device, indication information comprises: receiving, by the first device, the indication information from a terminal (Baek, para. [0144]), the AMF serves to route a terminal session related message to a session management function (SMF). The AMF is connected to the SMF, and the SMF is connected to a user plane function (UPF) and establishes a tunnel for transmitting data between a base station and the UPF through allocation of a user plane resource to be provided to the terminal).  

Regarding claim 5, the combination of Zheng-Baek does disclose, the method according to claim 4, wherein the performing, by the first device, processing according to a preset policy comprises: releasing, by the first device, a protocol data unit session (PDU) session; or resending, by the first device, the user plane security policy to the access network device (Baek, (para. [0166]), the terminal 1410 may generate and use a new PDU session).  
 
Regarding claim 8, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 9, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 10, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 13, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 14, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 15, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 16, the combination of Zheng-Baek does disclose, the communications apparatus according to claim 11, wherein the security protection policy is determined by the access network device based on the user plane security policy (Zheng, (para. [0007-0009] and figures 1 and 9), the access device notifies the terminal of the identity authentication success, where the access device allows (i.e. policy) the terminal to access only the quarantined area), the access network device receives the user plane security policy from a session management network element (Baek, (para. [0184-0185])).  

Regarding claim 17, the combination of Zheng-Baek does disclose, the communications apparatus according to claim 11, wherein the security protection policy is determined by the access network device based on a revised user plane security policy, the revised user plane security policy is different from the user plane security policy received by the access network device from a session management network element (Zheng, (para. [0013] and figures 1 and 9), in step 109, the security policy server checks the security checking result of the terminal to see whether the terminal satisfies the security requirements. If yes, it delivers the identification of a security ACL to the access device, and sends a security checking success notification to the terminal; otherwise, it sends a security checking failure notification to the terminal).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432